          Case 2:19-cv-01574-ER Document 28 Filed 07/17/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LITIGATION SUPPORT SERVICES, LLC                    :       CIVIL ACTION
                                                    :
                                                    :
               v.                                   :
                                                    :
ARKADIY LYAMPERT, et al.                            :       NO. 19-1574

                                            ORDER


               AND NOW, this 17th day of July, 2019, pursuant to the Order of the Honorable

Eduardo C. Robreno, United States District Judge, dated July 17, 2019 (Doc. #27) it is hereby

                                             ORDERED

that:

        1. The coin-toss proceeding, in accordance with provisions of paragraph #12 of the

           Long-Term Engagement Agreement, shall take place on August 15, 2019 at 2:00

           p.m., in Courtroom 3C, United States Courthouse, 601 Market Street, Philadelphia,

           PA. No later than August 12, 2019, the parties shall each file with the Clerk of the

           Court a notice of designation of the person who will appear on their behalf to perform

           the coin-toss, as required by Judge Robreno’s Order; and

        2. The Court will conduct a settlement conference immediately after the completion of

           the coin-toss.



                                                    BY THE COURT:



                                                    s/ Thomas J. Rueter
                                                    THOMAS J. RUETER
                                                    United States Magistrate Judge
